Douglas, J.,
dissenting. In its zeal to overrule Thiel v. Allstate Ins. Co. (1986), 23 Ohio St. 3d 108, 23 OBR 267, 491 N.E. 2d 1121, the majority of this court misses the mark on several important points.
I
First, the majority completely ignores the doctrine of stare decisis. For a discussion of previous pronouncements on the doctrine, see Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St. 3d 196, 221-222, 530 N.E. 2d 1, 22-23 (Douglas, J., dissenting). See, also, Rocky River v. State Emp. Relations Bd. (1989), 41 Ohio St. 3d 602, 608, 535 N.E. 2d 657, 662 (Holmes, J., dissenting); and Rocky River v. State Emp. Relations Bd. (1989), 43 Ohio St. 3d 1, 42-43, 539 N.E. 2d 103, 137-138 (Wright, J., dissenting).
II
Next, the majority reaches its unfair result on the following facts, and by ignoring the following law.
Creekmore has purchased automobile liability insurance to protect him for his negligence in injuring another during the course of operating a motor vehicle. Creekmore has paid his premiums for the insurance. Creekmore, while operating a motor vehicle, accidentally strikes and injures Webb. Webb also has obtained, and paid premiums for, motor vehicle liability insurance which includes, for his protection, uninsured/underinsured motorist coverage. Thus, we have a tortfeasor with liability coverage, an injured victim with uninsured coverage — and yet, by the majority’s holding, no coverage at all.
The majority reaches this conclusion on the basis that Creekmore is a fellow employee of Webb and, accordingly, Creekmore has immunity which flows to his liability carrier and flows even further to Webb’s carrier which, purportedly, insures against loss by an uninsured motorist. The theory used to deny coverage of Webb from his own carrier is that it is a legal fiction that Creekmore is uninsured because, in fact, Creekmore does have liability insurance.
In reaching its conclusion, the majority conveniently ignores R.C. 3937.18(D). That section, in pertinent part, states: “For the purpose of this section, a motor vehicle is uninsured if the liability insurer denies coverage * * *.” (Emphasis added.) There is no question that Creekmore’s carrier has “denie[d] coverage.” That, by statutory definition, makes Creek-more’s automobile an uninsured motor vehicle. Therefore, Webb has a contractual right to seek coverage from his own carrier pursuant to the contract’s uninsured motorist provision.
Further, there is good reason for the General Assembly to have included subsection (D) in R.C. 3937.18. Under the holding of today’s majority, take the following example. A’s car is stolen by B from in front of A’s home. A has liability insurance. B crashes into C causing C serious physical injury. B, of course, is uncollectible and C seeks to recover damages against A and A’s insurance carrier. A’s carrier denies coverage because A’s car was being operated without authorization. C then turns to her own carrier pursuant to the uninsured motorist provision of her policy. C’s carrier denies coverage because A did have insurance and, thus, cannot be considered to be uninsured. Thus, following today’s majori*74ty decision, C recovers nothing despite the fact that, as in the case at bar, there are two paid-for insurance policies purchased for the purpose of providing compensation for injuries and damages suffered by innocent persons.
However, it will be argued, Webb receives workers’ compensation. Such compensation does not, of course, cover all of Webb’s lost wages, his pain and suffering, and/or his property damage. Likewise, in the example given, C receives nothing at all because the injury did not occur during the course of any employment.
Ill
The majority also concludes that Thiel should be overruled because the applicable immunity in the case at bar would deprive appellant of its subrogation rights. The right of subrogation is often a right without substance as in a case where the tortfeasor is insolvent and has no insurance. Coverage under a policy of insurance should not be conditioned upon the insurer being able to recover any amount paid on a claim. If this was the case, there would be no need for insurance. The purpose of R.C. 3937.18(A)(1) is to provide coverage to an injured insured party who is unable to obtain compensation from one whose tortious operation of his or her motor vehicle proximately caused such injuries. This is so notwithstanding an insurer’s rights of subrogation.
IV
Finally, it appears that the majority has overlooked the fact that R.C. 3937.18(A)(1) requires that uninsured coverage must be contained in a policy of insurance “* * * for the protection of the persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles * * (Emphasis added.) For purposes of Webb’s claim against his own insurer on the uninsured coverage of his policy, the status of Creekmore as a fellow employee is immaterial. While Creekmore is insured, Creekmore’s motor vehicle is uninsured as a result of the immunity.
V
I grow weary in the fight to protect the right of insureds to receive, from insurers, compensation and indemnity for legitimate claims for which premiums have been paid. I find it strange that, in the case now before us, there are two insurance policies, uninsured motorist coverage, two individuals who have paid their premiums, but no insurance. A curious result, indeed!
Sweeney, J., concurs in the foregoing dissenting opinion.